Citation Nr: 9933573	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-12 4335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for dementia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied the 
veteran's application to reopen a previously denied claim for 
service connection for dementia.

This case was remanded by the Board in March 1998, and was 
returned to the Board in September 1999.


FINDINGS OF FACT

1.  In May 1994 the RO denied service connection for 
dementia; the veteran did not perfect an appeal of that 
decision; and he has applied to reopen the claim for service 
connection.

2.  Evidence received since the May 1994 RO decision, denying 
service connection for dementia, is cumulative or redundant, 
or does not bear directly and substantially upon the issue of 
service connection, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for dementia, and the May 1994 
RO decision denying such is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from September 
1945 to May 1947.

The veteran's service medical records are unavailable, as 
they were apparently destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  The RO has obtained 
extracts from the Army Surgeon General's Office (SGO reports) 
that show that the veteran was hospitalized at Fort Sill, 
Oklahoma for 2 days in October 1945 for acute pharyngitis and 
for 7 days in November 1945 for treatment of a peritonsillar 
abscess.

In December 1986 the first of many statements from William H. 
Stout, M.D., was received.  He reported that the veteran had 
incurred partial hearing loss and vertigo as the result of 
working with an air hammer in November 1986 during the course 
of his employment as a high voltage lineman.  In January 1987 
Dr. Stout reported that he first saw the veteran in February 
1972 for an employment physical, and on that examination and 
a second physical examination in November 1972 the veteran 
was entirely normal.

In January and February 1987 correspondence from Mary Ann 
Frable, M.D., she reported that testing showed the veteran 
had mild hearing loss and vestibular and integration 
problems, which the veteran related to his working with an 
air hammer in November 1986.  It was noted that the veteran 
has worked as a high voltage lineman for about 27 years and 
he had no other known medical problems.

In March 1987 the veteran filed a claim for VA non-service-
connected pension.  He related that his disability consisted 
of severe dizziness and ringing in the ears, which began in 
1986, and he noted he had been treated by Dr. Stout since 
then.

In April 1987 the RO held that the veteran was entitled to a 
permanent and total disability rating for pension purposes 
due to non-service-connected vestibular damage with severe 
dizziness and ringing in the ears and hearing loss.

In statements received in October 1987, Dr. Stout reported 
that the veteran was showing progressive central nervous 
system degeneration, suffering severe vertigo and tinnitus, 
and needed constant care.  (This statement was received with 
an application for a special monthly pension based on the 
need for aid and attendance.) 

On a December 1987 VA psychiatric examination, the veteran 
reported that he never had any psychiatric problem or 
treatment for nervous trouble.  He said he worked regularly 
throughout his life and always made good money.  He reported 
dizziness, a ringing in his ears, and loss of equilibrium 
since working with the air hammer a year or so earlier.  He 
reported he felt his judgment had deteriorated and that he 
tended to be forgetful.  The diagnosis was adjustment 
disorder with mixed emotional features secondary to physical 
illness and financial difficulties.

In a December 1987 VA social and industrial survey, the 
veteran reported that he was injured at work in November 1986 
and had had a "roaring" in his head since then.  He 
reported a psychiatric hospitalization in 1980 for 3 weeks 
for depression when both his children were going through 
divorces and his grandchildren were staying with him.  He 
complained of dizzy spells and limitation of activities 
because of accidents.  It was reported that that he was 
unable to travel outside the home without assistance.

In a medical statement submitted in November 1988 in support 
of the veteran's claim for a special monthly pension based on 
the need for aid and attendance, Rajendra Singh, M.D., a 
psychiatrist, reported that the veteran tended to be 
forgetful and got confused as a result of pseudodementia.  
The diagnoses included major depression.  There was no 
mention of a history of brain trauma.  

In August 1989 Dr. Stout reported that since December 1987 
the veteran had shown progressive forgetfulness, confusion, 
and an inability to initiate meaningful activity.  It was Dr. 
Stout's opinion that the veteran had a rapidly progressing 
case of Alzheimer's disease, and would need special 
assistance at home.  In statements dated in February and May 
1990, in support of the veteran's claim for increased pension 
benefits, Dr. Stout again reported that the veteran had 
deteriorating Alzheimer's disease.

In November 1990 the RO held that, due to Alzheimer's 
disease, the veteran was incompetent and was entitled to 
special monthly pension based on the need for aid and 
attendance.

In statements in the early 1990s, the veteran's wife noted he 
had Alzheimer's disease.

In a November 1991 statement, Dr. Stout again noted the 
veteran had Alzheimer's disease.  A December 1991 statement 
from a VA psychiatrist also notes the veteran had Alzheimer's 
disease.

At a VA mental health clinic visit in May 1993, it was noted 
that that the veteran gave a history of brain injury in 
service secondary to a high fever.  The impression was that 
the veteran was in apparent dementia decline and that this 
could date back to a reported injury compounded by 
cerebrovascular and general dementing process of aging.  When 
the veteran was seen in June 1993, the impression was organic 
affective disorder secondary to dementia.

In a September 1993 letter, Dr. Stout reported that when the 
veteran was stationed at Fort Sill, Oklahoma during service 
in November 1945, he developed a high fever of 108 degrees 
that lasted for 2 days.  Dr. Stout reported that the veteran 
was unconscious at the time and since then had memory 
impairment and had made bad judgments and decisions.  It was 
reported that the veteran's doctor at the time of the service 
episode thought that he sustained some brain damage.  Dr. 
Stout added that the source of the veteran's infection was 
traced to contaminated milk, served in the mess hall, that 
contained a streptococci agent.  Dr. Stout opined that the 
veteran had been mentally disabled since the service 
incident.

In October 1993 the veteran filed a claim for service 
connection for organic affective dementia, which he contended 
was due to a high fever during service from drinking 
contaminated milk.

In May 1994 the RO denied service connection for dementia.  
The RO informed the veteran of that decision, and a timely 
notice of disagreement was submitted.  However, after a 
statement of the case was issued, the veteran did not perfect 
an appeal by filing a timely substantive appeal.  Evidence 
received since the May 1994 RO decision is summarized below.

A number of documents concern the veteran's competency to 
receive direct payment of non-service-connected pension 
benefits.  The veteran and his wife (who had been his 
custodian for receipt of pension benefits) were divorced in 
December 1994, and a VA field examination in May 1995 noted 
they were still living together and it was recommended that 
he be found competent.  In a May 1995 statement, Dr. Stout 
opined that the veteran was now mentally competent.

On a June 1995 VA psychiatric examination, to determine 
competency of the veteran for VA benefits purposes, the 
doctor noted that when the veteran was seen in December 1987 
there was evidence of memory deficit and mood changes felt to 
be due to physical illness and financial problems in the 
family.  It was noted that since the 1987 examination the 
veteran had been considered as suffering from primary 
dementia of the Alzheimer's type.  The VA doctor noted that 
the file contained a report from one doctor who believed the 
veteran's organic brain disorder could be due to alleged 
encephalopathy from a strep infection during service in 1945.  
On the current VA psychiatric examination, the diagnosis was 
dementia of questionable origin, possibly related to other 
organic conditions, but definitely interfering with social 
adjustment and his ability to handle social and financial 
problems.  The doctor added that the veteran had deteriorated 
since his 1987 VA psychiatric examination.

In a July 1995 decision, the RO continued to rate the veteran 
incompetent for VA benefits purposes.

In a July 1995 statement, Dr. Stout noted the veteran 
continued under treatment for dementia, which reportedly 
followed an infection with high fever in service.

In October 1995 the veteran applied to reopen his claim for 
service connection for dementia.  

With this October 1995 application, he submitted duplicate 
copies of the SGO records.   He submitted a copy of a medical 
record from Pittsburgh General Hospital, dated in May 1956, 
which shows he was brought to the hospital after reportedly 
attempting suicide by hanging.  The veteran submitted a May 
1995 statement from James A. Shield, M.D. (Tucker Psychiatric 
Clinic) to the effect that no treatment records were 
available but that a card showed he had been seen in 1975.  
The veteran submitted a billing record from the office of 
W.O. Ward, M.D., indicating he had three psychotherapy 
sessions for a depressive reaction in December 1997 and 
January 1978. 

With his application, the veteran also submitted an October 
1995 statement from Dr. Stout.  Dr. Stout stated he had 
retired 5 year ago but before then he treated the veteran for 
health problems for more than 20 years.  The doctor  reported 
that the veteran's medical history revealed that he had been 
hospitalized in October or November 1945 for a high fever 
caused by infection from drinking contaminated milk.  Dr. 
Stout said that service records showed that the veteran was 
hospitalized for pharyngitis and peritonsillar abscess, both 
conditions related to milk-borne beta-hemolytic strep 
infections.  He added that the veteran had developed a high 
fever in the range of 107-108 degrees and that he lost 
consciousness for an undetermined period of time.  Dr. Stout 
reported that the veteran was told by a physician at the time 
that he was lucky to be alive and that he was probably 
suffering from brain damage (post-encephalitic syndrome).  
Dr. Stout reported that it was significant that the veteran 
had a history of psychiatric treatment after service.  He 
reported the veteran had been diagnosed alternatively with 
Alzheimer's disease and dementia secondary to brain damage.  
He stated it was his opinion that the veteran had dementia 
caused by the events as described as occurring in service in 
1945.

With his October 1995 application, the veteran submitted a 
May 1995 statement from his sister.  In her statement, the 
veteran's sister recalled that when he was in service in 
October 1945, their mother was concerned when he was 
hospitalized, and a neighbor called the Red Cross to get 
information on him.  The sister said she recalled that the 
Red Cross then called and told her that her brother would be 
released from the hospital in a few days and was recovering 
from a high fever from drinking contaminated milk (strep 
germs) and a reaction to sulfa drugs.  She reported that the 
Red Cross also relayed that the doctor said that the veteran 
would have brain damage from the high fever.  She added that 
the veteran called a few days later and said he was suffering 
from memory loss and was dozing off; he sounded very 
confused.  

With his October 1995 application, the veteran submitted a 
May 1995 letter from the wife of his deceased pastor.  This 
woman related that her husband knew the veteran from the 
1960s to her husband's death in 1982, and that her husband 
counseled the veteran because of mental and emotional 
problems.

In November 1995 the RO requested medical evidence of 
treatment for food poisoning in service, evidence of 
treatment for brain damage from 1945 to the present, and a 
medical release for the purpose of obtaining medical 
treatment records from Dr. Stout.

In a January 1996 statement, Dr. Stout reported that the 
veteran brought the November 1995 RO letter requesting 
medical information to him.  Dr. Stout stated that he retired 
in 1990 and did not have records over 5 years old.  He again 
explained in detail how he thought the veteran had dementia 
due to brain damage from a severe febrile episode in service 
in October 1945.  He reported that the veteran had had a 
weeklong episode of temperature in the range of 107 to 108 
degrees, and that the veteran remembered little of his 
hospital stay.  Dr. Stout reported the veteran was readmitted 
to the hospital in November 1945 for a recurrence of the 
fever, and that after this episode it was noticed that 
veteran was unable to perform exacting tasks and was 
reassigned.  Dr. Stout reported that dementia was mental 
deterioration and Alzheimer's disease was one cause of 
dementia.  He summarized that the veteran suffered a severe 
and prolonged, persistent episode of 1-week duration with 
delirium and loss of finer brain functions.  

In a June 1997 letter, Dr. Stout noted that the veteran was 
deteriorating physically and mentally, was more senile, and 
was suffering from bipolar illness.

Additional VA outpatient treatment records from 1996 to 1998 
show the veteran received treatment for various disorders 
including vascular-type dementia and major depression.  At 
some of the clinic visits, it was noted that the veteran was 
pursuing a claim for service connection and gave a history 
that his dementia started with an infection from contaminated 
milk in service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for dementia was previously denied by the 
RO in a May 1994 decision; the veteran did not perfect an 
appeal; and this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the RO denied the claim for service connection for 
dementia in May 1994, it considered SGO reports from the 
veteran's 1945-1947 active military service which showed that 
he was briefly hospitalized for two infections (pharyngitis 
and peritonsillar abscess) in the first few months of his 
service in 1945.  There was no medical evidence from during 
service, or for decades later, suggesting that the minor 
infections during service resulted in brain damage.  At the 
time of the May 1994 RO decision, there was no medical 
evidence of dementia until the late 1980s.  Beginning in 
1989, Dr. Stout diagnosed Alzheimer's disease.  In statements 
beginning in 1993, Dr. Stout and the veteran attributed the 
veteran's current dementia to an alleged service episode in 
which he drank contaminated milk, developed an infection and 
fever, and sustained brain damage. 

Evidence submitted since the May 1994 RO decision includes 
duplicate SGO reports; such redundant evidence is not new.  
38 C.F.R. § 3.156.  

Since the 1994 RO decision, the veteran has submitted medical 
evidence of a possible suicide attempt in 1956, possible 
psychiatric treatment in 1975, and psychotherapy for a 
reactive depression in 1977-1978.  This is new evidence, but 
it is not material evidence as it does not indicate evidence 
of dementia or linkage of current dementia with military 
service many years earlier.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Since the 1994 RO decision, additional recent statements have 
been submitted from Dr. Stout, reiterating his belief that 
the veteran's dementia stems from the purported service 
episode in which contaminated milk led to infection, fever, 
and brain damage.  These statements are cumulative, not new, 
evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999); Smith v. West, 12 Vet.App. 312 (1999).  
Recent VA medical records from the 1990s, again noting 
dementia decades after service, contain cumulative 
information and are not new.  Id.  The veteran's additional 
recent lay statements, including those which are transcribed 
in some of the recent VA treatment records, in which he 
asserts that his current dementia is due to the alleged 
service episode, are cumulative and not new evidence.  Id.  
Such lay assertions on medical causation are also not 
competent evidence and cannot be material evidence to reopen 
the claim.  Reonal v. Brown, 5 Vet. App. 458 (1993)

Since the 1994 RO decision, the veteran has also submitted a 
1995 statement from his sister in which she relates that she 
was told by the Red Cross in 1945 that the veteran had high 
fever from drinking contaminated milk and that a doctor had 
said that the veteran would have brain damage from the high 
fever.  The sister's statement is new but not material 
evidence.  The sister's account of events 50 years earlier, 
including of what a doctor purportedly said, filtered through 
Red Cross personnel and her own lay sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
competent medical evidence.  Dean v. Brown, 8 Vet. App. 449 
(1995).  This lay statement is not so significant that it 
must be considered to fairly decide the merits of the claim; 
it is not material evidencce.  38 C.F.R. § 3.156.

The statement by the wife of the veteran's deceased pastor is 
new evidence, but does not relate to dementia or brain damage 
during service.  This evidence is not material evidence as it 
does not bear directly and substantially on the question of 
service connection and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. 

The Board concludes that new and material evidence has not 
been submitted since the May 1994 decision that denied 
service connection for dementia.  Thus, the claim has not 
been reopened, and the May 1994 RO decision remains final.






ORDER

The application to reopen a claim for service connection for 
dementia is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

